Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The Applicant’s drawings, specification, and claims filed on 5/26/2021 have been fully considered. This action is the first, non-final Office Action for this application.  Claims 1-9 and 11-19 are pending and examined below. Claim 10 is Cancelled (even though this is the first Office Action for this Application).

Claim Objections
2.	Claims 1-9 and 11-19 are objected to because of the following informalities:

a)	Claims 4 and 14 recite “generating a decentralized identifier and a decentralized identifier document of the identity holder based on the hold public key …”.  The Examiner asserts the word "hold" should be "holder". Correction is required.

b)	Claims 1-9 and 11-19 recite numerous actions performed with the performer of the action added on at the end.  For example, Claim 1 recites, "registering with an identity registry based on its own key and business keyword by a verifiable credential issuer".  The Examiner asserts the claim interpretation and understanding would be improved by changing the format to an "action verb, performer, action" format.  For example, the above limitation of Claim 1 would be amended to, "registering, by a verifiable credential issuer, with an identity registry based on its own key and business keyword

c)	Claims 3-8 and 13-18 are dependent upon each other in a long chain, but each of the dependent claims further limits steps of the independent claim.  For example, Claim 8 depends on Claim 7 which depends on Claim 6 and so on up to Claim 2.  But Claim 8, for example, clearly further limits step S7 of Claim 1.  The Examiner recommends the preamble of each of Claims 3-8 (and 13-18) recite, for example, for Claim 3 (or 13), "3 (or 13). The user credit scoring method in a decentralized identity system according to claim 1 (or 11 for Claim 13), wherein the step S2 further comprises following steps:". Correction for Claims 3-8 and 13-18 is recommended but not required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 1 and 11 recite:

S1. registering with an identity registry based on its own key and business keyword by a verifiable credential issuer; 
S2. setting business keyword information by a credential inspection verifier;
S3. registering with the verifiable credential issuer based on its own key and registration information by an identity holder". 

First, the claim language uses the same term "its own key" to refer to two different things. Second, the Examiner is unable to interpret the registering of the verifiable credential issuer using a business keyword and then separately setting business keyword information (which includes a business keyword per the Specification) by the credential inspection verifier.   The Specification discloses in Par [0062], "For example, the verifiable credential issuer can generate an organization secret key and then generate an organization public key based on the organization secret key"; AND, in Par [0063], "In the step S2, the credential inspection verifier sets the business keyword information. For example, the credential inspection verifier sets the business keywords (such as room renting, bike renting, power bank renting, house load, etc.) that needed for the credit scoring, and sets a weight for each business keyword"; AND, in Par [0064], "In a preferred embodiment of the present disclosure, the identity holder generates the holder secret key and then generates the holder public key based on the holder secret key"; AND, in Par [0099], "BK refers to keywords for business used by IS, such as house load, room renting, bike renting, power bank renting, car renting, and so on. One IS can have multiple business keywords, multiple IS can have the same business keyword". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets these limitations (incorporating Objection 2b above) as:

S1. registering, by a verifiable credential issuer, with an identity registry based on an organization secret key, an organization public key and a first business keyword
S2. setting, by a credential inspection verifier, one or more other business keywords and a weight of each of the one or more other business keywords of the verifiable credential issuer
S3. registering, by an identity holder, with the verifiable credential issuer based on a holder secret key, a holder public key and registration informationof the identity holder; 

Dependent claims 2-9 and 11-19 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claims 1 and 11 recite, "S4. extracting a business key data of the identity holder by the verifiable credential issuer when the identity holder carries on a business with the verifiable credential issuer".  First of all, the claim recites "a" (as in one) business key data which seems grammatically incorrect.  Secondly, based on the claim language alone, the Examiner is unable to interpret what comprises "business key data of the identity holder" and a "business normal operation situation". The Specification discloses: in Par [0033], "wherein the business key data comprises the decentralized identifier of the identity holder, the business keyword, a business amount, a business start time, a business end time and a business normal operation situation"; AND Par [0137] discloses, "Whether the business operation situation is normal is recorded as f. When the business operation situation is normal, f=1. When there is no business, f=0. When the business operation situation is not normal, f=−1. If one IH never carries a business with the IS, just one business information is returned and f=0". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as, "S4. extracting, by the verifiable credential issuer,comprising a decentralized identifier of the identity holder, at least one of the one or more other business keywords, and business transaction informationtransaction with the verifiable credential issuer".  Per this interpretation of, Step S7 would require amendment as well.

Dependent claims 2-9 and 11-19 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

c)	Claims 1 and 11 recite, "signing and then submitting the verifiable credential to the credential inspection verifier by the identity holder".  The Examiner is unable to interpret if this is a physical signature or a digital signature. Par [0065] discloses, " Then, the identity holder generates a registration request, signs the registration request with the holder secret key, and then sends the signed registration request to the verifiable credential issuer". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as, "digitally signing, by the identity holder,  with the holder secret key and submitting the verifiable credential to the credential inspection verifier 

Dependent claims 2-9 and 11-19 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

d)	Claims 1, 3, 6, 8, 11, 13, 16, 17, and 18 recite a "credential inspection verifier".  The Examiner is unable to determine if a credential inspection verifier is a person, a computer program, or something else.  The Specification discloses in Pars [0094] and [0095], "Credential Inspection Verifier (IV). IV refers to an organization that is qualified to conduct a credit evaluation on IH, such as the employer, credit institution, etc. IV can not only verify the identity of IH, but also evaluate the credit score of IH. In the present disclosure, IV obtains the data statistics information of IH recorded in the business between IH and IS from IS, sets the weight for each business keyword, and finally gets the final credit score of IH, and then determines that whether IH can pass the certificate verification according to the final credit score". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets a "credential inspection verifier" is an organization, and more specifically, one or more persons at an organization, because an organization is an abstract concept that cannot itself perform actions, and the Specification does not disclose an algorithm or capability of the claimed computer program to automate the steps performed by the credential inspection verifier.  

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-9 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a device executing a method (i.e., a series of steps or process) for a user credit scoring method in a decentralized identity system (Specification, Par [0001]).  The method is accomplished using a system of generic computing components (i.e., a computer readable storage medium having storing a computer program, and a processor).

Independent Claim 1 recites:
S1. registering with an identity registry based on its own key and business keyword by a verifiable credential issuer; 
S2. setting business keyword information by a credential inspection verifier; 
S3. registering with the verifiable credential issuer based on its own key and registration information by an identity holder; 
S4. extracting a business key data of the identity holder by the verifiable credential issuer when the identity holder carries on a business with the verifiable credential issuer; 
S5. obtaining a verifiable credential from the verifiable credential issuer based on a request of the credential inspection verifier by the identity holder; 
S6. signing and then submitting the verifiable credential to the credential inspection verifier by the identity holder; 
S7. verifying the verifiable credential, calculating a credit score of the identity holder according to the business key data and the business keyword information, and evaluating whether the credit score meets a business requirement, by the credential inspection verifier.

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Calculating and evaluating a credit score per a business requirement is a Fundamental Economic Practice.
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   Claims 1-9 do not recite any additional technological elements.

	Claims 11-19 generally link the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "a computer readable storage medium having stored thereon, a computer program executable by a processor for causing the processor to perform the method steps. These additional computing elements are recited at a high level of generality (i.e., as generic elements performing generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that perform credit event gathering and scoring.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to:
	S1. register (a verifiable credential issuer) with an identity registry; 
	S2. set (by a credential inspection verifier) business keyword information; 
	S3. register (by an identity holder) with the verifiable credential issuer; 
	S4. extract (by the verifiable credential issuer) a business key data of the identity holder when the identity holder carries on a business with the verifiable credential issuer; 
	S5. obtain (by the identity holder) a verifiable credential from the verifiable credential issuer based on a request to the credential inspection verifier; 
	S6. sign and submit (by the identity holder) the verifiable credential to the credential inspection verifier; and 
	S7. verify the credential, calculate a credit score based on key business data, and evaluate whether the credit score meets a business requirement (by the credential inspection verifier) …

amounts to no more than mere instructions to apply the exception using (and by persons interacting with) generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to partially automate the process steps, but the technology as claimed in the independent claims is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract. 

Importantly, the steps performed in Claims 1 and 11 do not clearly recite the gathering of decentralized information or storing information in a decentralized identity registry blockchain. The preamble recites "a decentralized identity system", but the steps requiring decentralization (and decentralization itself) is not sufficiently claimed in the body of the claims in a way that amount to significantly more. The steps of Claims 1 and 11 are largely performed under the current credit bureau reporting agency process as follows:

	S1. Business (i.e., verifiable credential issuers) agree to provide transaction data to the credit bureau (i.e., the credential inspection verifier).
	S2. The credit bureau filters the transaction data based on type, amount, etc.
	S3. A consumer registers with the credit bureau.
	S4. The credit bureau gathers transaction data associated with the consumer over time and creates a credit history report.
	S5/S6. The consumer agrees to release the credit history report to a person/agency inquiring about their credit.
	S7. The person/agency inquiring about the consumer's credit evaluates it for their own purpose.

Therefore, Claims 1-9 and 11-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

However, The Examiner acknowledges there may be sufficient disclosure in the Specification that amounts to significantly more provided the decentralized data collection, decentralized blockchain storage of the identity registry, and electronic features (e.g., digital keys, digital signatures, and use of DID documents) of the application are claimed in the independent claims.  For example, reciting an ordered combination of limitations from Claims 2, 4, 5, 6, and 8 (12, 14, 15, 16, and 18) in the independent claims, and an identity registry stored and accessed in a decentralized blockchain might be included to overcome the 101 rejection.

Prior Art Considered
5.	The Examiner is NOT rejecting the Claims under 35 U.S.C. 102 or 103.  However, the Examiner found highly relevant art associated with decentralized credit scoring including many of the features claimed in the instant application:

a)	U.S. Patent Application Publication No. 2018/0075527 by inventor Nagla Gaurav, et al., filed on September 14, 2017 (hereafter, Nagla) discloses:

Par [0008], "In accordance with an aspect there is provided a system for credit and digital identity records. The system can include a distributed ledger of a plurality of nodes. Each node includes at least a computing device, and the distributed ledger has a plurality of blocks, each block comprising identification data linked to a set of identifiers for an individual, transaction data, a timestamp indicating when the block was created, and a hash reference for the distributed ledger. System can include a credit history application configured to: register an individual corresponding to a first set of identifiers; record a set of blocks of the plurality blocks on the distributed ledger, each block of the set of blocks having an identifier of the first set of identifiers, the set of blocks including an initial block for the individual registration, the initial block comprising attributes for the individual, and permission attributes; receive notification of a credit event for the individual, the notification having an identifier of the first set of identifiers; record an additional block on the distributed ledger, the additional block having the identifier of the first set of identifiers and credit event attributes; generate the credit history record using the first set of identifiers, the credit history record comprising a credit score, the set of blocks and the additional block, each block of the credit history records having an identifier of the first set of identifiers; and transmit the credit history record to an interface, enterprise system or external system".

[0009] In some embodiments, the system has a digital identity application configured to: assign a  universal identifier to the individual; record an additional set of blocks of the plurality blocks on the distributed ledger, each block of the additional set of blocks comprising the universal identifier and a different identifier of the first set of identifiers; and generate a digital identity for the individual using the
additional set of blocks and the universal identifier; wherein the credit history application is configured to generate the credit history record using the digital identity to construct the set of identifiers.

[0010] In some embodiments, the credit history application is configured to calculate a change in the  credit score based on the credit event.

b)	U.S. Patent Application Publication No. 2020/0211099 by inventor Steven B. Smith, et al., filed on December 20, 2019 (hereafter, Smith) discloses:

[0008] Implementations of the invention provide systems and methods for decentralized distribution of verifiable information, such as financial information, without requiring resort to a centralized information system at the time of a query or other request for information. Implementations of the invention may be realized as systems, methods, and as non-transitory computer-readable media for implementing methods discussed herein. According to exemplary implementations, a decentralized method for providing a verification of a consumer's creditworthiness without resort to a centralized credit bureau includes the steps of creating a digital wallet operating on a consumer computing device that includes a processor and non-transient memory store, receiving an issued verifiable digital credential signed by a credential issuer acting as a trust anchor for a claim regarding a consumer's creditworthiness contained in the verifiable digital credential, storing the verifiable digital credential within the digital wallet, receiving a request for a verification of the consumer's creditworthiness from a lender, and providing the verifiable digital credential, including the claim regarding the consumer's creditworthiness, to the lender using the digital wallet.

[0009] In some implementations, the method includes a step of generating a consent receipt recording how information disclosed by the creditor will be used. In some implementations, the method includes a step of creating a consumer identification to serve as a decentralized identifier for the consumer. In some implementations creating a consumer identification is performed by the digital wallet. In some implementations, creating a consumer identification is performed by the centralized credit bureau, and the consumer identification is transmitted to the digital wallet.

[0010] In some implementations, the claim regarding the consumer's creditworthiness includes a verified credit score.

c)	Non-Patent Literature entitled "Bloom Protocol - Decentralized Credit Scoring Powered by Etheruem and IPFS" by Jesse Leimgruber, et al., dated January 27, 2018 (attached).

d)	Non-Patent Literature entitled "Secure Lending: Blockchain and Prospect Theory-Based Decentralized Credit Scoring Model" by Vikas Hassija, et al., published in  IEEE Transactions on Network Science and Engineering ( Volume: 7, Issue: 4, 01 Oct.-Dec. 2020) on March 23, 2020 (The Examiner was unable to attach this reference for unknown reasons.  It can be found in a Google search).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The Examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, ABHISHEK VAYAS can be reached at 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3691